DETAILED ACTION
This Office Action is in response to the filing of a preliminary amendment to the claims on 10/22/2018. As per the amendments, claim 10 has been amended, and no claims have been added or cancelled. Thus, claims 1-10 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in both the specification and the claims:
The “mounting seat” as first seen in claim 1 line 1, which does not appear to be in the drawings, and there is no sufficient description of what the mounting seat is or what it looks like in the specification. The lack of understanding of what the “mounting seat” is renders some claim elements confusing when trying to understand the claimed invention (for example, see claim 1 lines 5-6 where the mounting seat is connected to a swinging arm by a first rotational shaft, but it is unclear what that structure looks like; and likewise all of claim 9).
The “side arm” of the swinging arm as first seen in claim 1 lines 7-8, which lacks a sufficient enough description of what it is in order to ascertain whether it is shown in the drawings. Based on the description and drawings, it is not entirely clear which part of the swinging arm is the side arm.
The “driving assembly” and its components (driven gear, driving wheel, a driving device, and a driving gear mesh) as seen in claim 5 are not shown by the drawings. The claimed subject matter must be shown by the drawings. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Fig. 3 fails to comply with 37 CFR 1.84(h)(1) where an exploded view should be embraced by brackets in order to show the relationship between the exploded components. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract is objected to for exceeding the upper limit of 150 words in length.
Claim Objections
Claims 1-5, 8, and 10 are objected to because of the following informalities:
Claim 1 lines 4-5 recites the language “wherein each the swing arm mechanisms.” Examiner suggests changing to read --wherein each of the swing arm mechanisms-- in order to correct a grammatical issue. 
Claim 1 line 11 recites the language “arelocated.” Examiner suggests changing to read --are located-- in order to correct a typographical error. 
Claim 1 lines 12-13 recites the language “from another the rotating wheel.” Examiner suggests changing to read --from another rotating wheel-- in order to correct a typographical error. 
Claim 1 line 18 recites the language “lenth.” Examiner suggests changing to read --length-- in order to correct a spelling error. 
Claim 1 line 21 recites the language “rotate synchronously” which is suggested to be changed to read --rotate synchronously.-- in order to properly end the sentence with a period. 
Claim 2 line 3 recites the term “semi-opening hole.” It is not fully understood what the definition of the term is, as the specification lacks a definition, and there is no apparent and well-understood definition in the English lexicon.
Claim 3 lines 1-2 recite the language “the number of the second rotational shaft is two.” Examiner suggests changing to read --the number of second rotational shafts is two-- in order to improve the readability of the limitation. 
Claim 3 line 4 recites the language “connecting branch arm interval disposed.” Examiner suggests changing to read --connecting branch arms disposed at intervals-- in order to correct a grammatical issue. 
Claim 3 line 5 recites the language “two sides of the swing arm.” Examiner suggests changing to read --two sides of the swinging arm-- in order to properly refer back to the swinging arm.
Claim 3 lines 7-8 recites the language “and one of the slots is matched with one of the second rotational shaft.” Examiner suggests changing to read --and each of the slots is matched with the corresponding rotational shaft.-- in order to more clearly state that there are two slots and each of the two slots interacts with only one of the two second rotational shafts. 
Claim 4 line 2 recites the language “is through hole.” Examiner suggests changing to read --is a through-hole.-- in order to correct a typographical issue. 
Claim 5 lines 6-7 recite the language “is provided with driving gear mesh with the driven gear.” Examiner suggests changing to read --is provided with a driving gear mesh to drive the driven gear.-- in order to clarify an otherwise confusing limitation. 
Claim 8 line 2 recites the language “a sleeved on the guide pin.” Examiner suggests changing to read --a sleeve on the guide pin-- in order to correct a grammatical issue. 
Claim 10 line 1 recites the language “A massager for scratching head.” Examiner suggests changing to read --A massager for scratching the head of a user-- in order to clarify the use of the device, and what type of head is being talked about. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the massage motion device comprises” in line 20. It is unclear whether or not the following limitations are further components of the device mentioned in line 1-19, or whether lines 1-19 are merely a preamble to the device claimed in lines 20-21. Examiner suggests uses the language --further comprising-- in line 20 in order to claim the entirety of the claimed invention.
Claim 3 lines 2-3 recite the limitation “the two second rotational shafts are connected to the side arms of the swinging arm oppositely disposed.” It is not entirely clear what the limitations means, especially the term “oppositely disposed,” as it is not clear if the shafts, side arms, swinging arms, or some combination are what is being oppositely disposed. Further, the language could be clarified, such as --shafts are each connected to corresponding side arms.-- For the purposes of examination, the limitation will be understood to mean that the two swinging arms are located opposite one another. 
Claim 7 recites the limitation "driven tooth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (US Pub. 2006/0047234) in view of Jianhan (CN 201516136; as was attached in IDS filed 12/18/2019) and further in view of Deng (CN 204544503; as was attached in IDS filed 12/18/2019).
Regarding claim 1, Glucksman discloses a massage motion device (skin care apparatus 10 in Fig. 1), comprising: a mounting seat (bottom and upper bearing plates 34/35 in Fig. 5) and a pair of swing arm assemblies oppositely disposed (two of the swing arm assemblies seen in Figs. 4-5, being made of disks 21/22/23, pads 24/25/26, shafts (see 75), and a spherical head (see 73), and also including the drive gear assemblies 54/55/56); each of the swing arm assemblies being mounted to the mounting seat (the swing arm assemblies are connected to the bottom and upper plates 34/35 in Fig. 5 by being connected to the drive gear assemblies 54/55/56, which are mounted in the space between the bottom and upper plates), each of the swing arm assemblies comprises a rotating wheel (Fig. 5 see drive gear assemblies 54/55/56) and a swing arm mechanism (see swing arms in Figs. 4-5, being made of disks 21/22/23, pads 24/25/26, shafts (see 75), and a spherical head (see 73)), wherein each the swing arm mechanisms comprises a swinging arm (see Figs. 4-5 where shaft 75 and head 73 are the swinging arm part of the swinging arm mechanism) connected to the mounting seat via a first rotational shaft (see shaft 45 in Figs. 4-5, which interfaces with bearing block 47 and thus helps hold the idler gear 50 which connects to the drive gear assemblies 54/55/56, and thus helps to held the entire gear train together, thus connecting the swinging arm to the mounting seat); and the massage motion device comprises a driving assembly (see Fig. 5 where motor 31 and 
Glucksman does not have a detailed description of a connecting member rotatably connected to the swinging arm via a second rotational shaft, and the second rotational shaft is connected to a side arm of the swinging arm, the axis of the first rotational shaft is parallel to the axis of the second rotational shaft, and a side surface of the rotating wheel is provided with a guide groove, and an arrangement path of the guide groove is annular, and the geometric center of each of the guide grooves are located in the axis of rotation of the adjacent rotating wheel at a side thereof closer to or away from another the rotating wheel, the connecting member comprises a connecting arm and a guide pin connected to the connecting arm and disposed in the guide groove, the connecting arm is provided with a slot matched with the second rotational shaft, the slot is disposed in a direction parallel to the axis of the second rotational shaft, the width of the slot is matched with the diameter of the second rotational shaft, and extending direction of the length of the slot is disposed in parallel to the extending direction of the guide pin.
However, Jianhan teaches a similar device for delivering a swinging arm massage effect, that has a connecting member (see Figs. 1-2 where a connecting member comprises the top flat panels of massage arm seat 2, as well as the bottom shaft members below the massage head of massage arms 3 and 4) rotatably connected to the swinging arm via a second rotational shaft (see Figs. 1-2 where a central rotational shaft is in the middle of convex ring wall 121, which rotates on gear body 11, which allows for the rotational connection between the shaft upper 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the swinging arm mechanism of Glucksman to have the swinging arm mechanism of Jianhan (the combination of everything seen in Figs. 1-2, including gear body 11, massage arm seat 2, and massage arms 3 and 4) as taught by Jianhan as it would be a simple substitution of one type of swinging arm massage mechanism for another, with the added benefit of creating a grasping/ kneading effect like a human hand for improved massage effect (Jianhan; see page 2 last four lines of last paragraph of the English translation). Note, in the modified device, the axis of the first rotational shaft (Glucksman; shaft 45 in Figs. 4-5) is parallel to the axis of the second rotational shaft (Jianhan; Figs. 1-2 the shaft of convex ring wall 121; which would extend in the same direction as the shaft 75 in Figs. 4-5 of Glucksman).
If the modified Glucksman device does not have a detailed description of the guide groove being annular, then it is taught by Deng.
However, Deng teaches a similar device for delivering a swinging arm massage, where the mechanism for driving the swinging arm has a guide groove (ring groove 50 in Fig. 3), with the arrangement path of the guide groove being annular (see shape of ring groove 50 in Fig. 3), and having a guide pin in the guide groove to cause the swinging arm motion (see the projection of swinging portion 31 which fits into ring groove 50 in Fig. 3).

Regarding claim 2, the modified Glucksman device has everything as claimed, including the slot extends along the extending direction of the length thereof to the upper side of the connecting arm and forms a semi-opening hole (Jianhan; see Figs. 1-2 where the circular slot of massage arm seat 2 extends up to the upper side of the connecting arm (top surface of the flat plate members of massage arm seat 2), and forms a semi-opening hole (where the hole of the slot is open on the end, and thus semi-opening)).
Regarding claim 3, the modified Glucksman device has everything as claimed, including the number of the second rotational shaft is two (Glucksman; see Figs. 4-5 where there are at least 2 swinging arm mechanisms, which are each modified to be the swinging arm mechanism of Jianhan, and thus each have a rotational shaft 121 as seen in Figs. 1-2 of Jianhan), and the two second rotational shafts are connected to the side arms of the swinging arm oppositely disposed (Jianhan; where each second rotational shaft about convex ring wall 121 connects on the sides about the massage arm seat 2 to the pins 31 and 41, which are opposite one another); the connecting arm comprises a pair of connecting branch arms interval disposed (Jianhan; see massage arm seat 2, where the flat top plate is separated into two arm members, forming a pair of branch arms disposed at an interval from one another), the two connecting branch arms are located at two sides of the swing arm respectively (Jianhan; see massage arm seat 2, where 
Regarding claim 4, the modified Glucksman device has everything as claimed, including each of the slots is through hole (Jianhan; see Figs. 1-2 where the circular slot of massage arm seat 2 forms a through-hole (where the hole of the slot is open on the end, and thus a through-hole)).
Regarding claim 5, the modified Glucksman device has everything as claimed, including the periphery of the rotating wheel is provided with a driven gear (Glucksman; see drive gear assemblies 54/ 55/ 56 in Fig. 5, which are modified to be the gear body 11 of Jianhan; and are driven by the idler gear 50 of Glucksman), the driving assembly comprises a driving wheel (Glucksman; see driving pinion 48 in Fig. 5), and a driving device for driving the driving wheel to rotate (Glucksman; motor 31 in Fig. 5), the driving wheel is located between the two oppositely disposed rotating wheels (Glucksman; where driving pinion 48 in Fig. 5 is located between any combination of the modified drive gear assemblies 54/ 55/ 56), and the driving wheel is abutted against the peripheries of the two rotating wheels (Glucksman; see Figs. 5-6 where driving 
Regarding claim 7, the modified Glucksman device has everything as claimed, including the number of teeth of the driven tooth is greater than the number of teeth of the driving gear (Glucksman; see Fig. 5 where the teeth of driving pinion 48 are less than the teeth of internal teeth 52 of idler gear 50).
Regarding claim 9, the modified Glucksman device has everything as claimed, including each of the rotating wheels is connected to the mounting seat via a third rotational shaft, and the third rotational shaft is fixed to the mounting seat (Glucksman; see idler gear shaft 51 in Figs. 4-5, which connects directly to the bottom and upper bearing plates 34 and 35, and thus helps connect each of the modified rotating wheels 54/ 55/ 56 to the bearing plates 34/ 35 (note that the claim language only requires a single third rotational shaft for all of the rotating wheels)).
Regarding claim 10, the modified Glucksman device has everything as claimed, including a massager for scratching head, comprising: the massage motion device according to claim 1 (Glucksman; the limitation is an intended use limitation, and the device of Glucksman is for use on skin/ hair all over the body, including areas of the head, and is thus capable of being used for scratching/ massaging the head).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Glucksman in view of Jianhan and Deng as applied to claim 5 above, and further in view of Habatjou (US Pub. 2008/02623967).
Regarding claim 6, the modified Glucksman device has the massage motion device comprises a pairs of swing arm assemblies (Glucksman; at least two modified swing arms in Fig. 5).
The modified Glucksman device lacks a detailed description of two pairs of the swing arm assemblies, and the four swing arm assemblies are arranged in a circular array.
However, Habatjou teaches a similar device for providing a swing arm massage, where two pairs of swing arms are used, and are arranged in a circular array (see Figs. 2-3, where there are four massage elements 6; see also arrangement of the swing arms in Fig. 2 where a circle can be drawn between them). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of swing arm pairs of the modified Glucksman device to be two pairs of swing arms as taught by Habatjou, as it would provide additional massage effect to a greater surface area of a user, and there does not appear to be any criticality as to the number of swing arms nor the shape they are arranged in, so one of ordinary skill in the art could choose a number of swing arms that provide a desired amount of massage, such as two pairs.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glucksman in view of Jianhan and Deng as applied to claim 1 above, and further in view of Szczepanski (US Pat. 7,207,957).

The modified Glucksman device lacks a detailed description of the connecting member further comprises a sleeve on the guide pin, and the sleeve is rotatably matched with the guide pin.
However, Szczepanski teaches a similar device for delivering massage to a user, where a sleeve is on a drive shaft (see Fig. 7, where a sleeve 3 is placed around a drive shaft 12), and the sleeve is rotatably matched with the drive shaft (see Fig. 7 where the sleeve 3 is matched with the drive shaft 12, the sleeve being made of a rubber layer and allowing sliding motion).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide pin of the modified Glucksman device to have a rubber sleeve around the guide pin and matched with it as taught by Szczepanski, as it would provide a layer of frictional protection between the guide pin and the guide groove, reducing wear and tear over sustained use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shimizu (US Pat. 5,305,738), Shimizu et al. (US Pat. 7,022,092), Huang (US Pat. 8,202,235), Chen (US Pub. 2016/0008212), Ma et al. (US Pat. 9,642,769), Lin et al. (US Pat. 10,555,867), Paschall (US Pat. 1,577,751), Matson (US Pat. 1,931,849), Johansen (GB 191310057), Imazaike et al. (US Pat. 6,190,339), and Marcantoni (US Pat. 6,083,181) are cited to show various massage mechanisms with swinging arms, guide groove, and/or gear drive systems and rotational shafts. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785